V. J. Brennan, J.
(dissenting). Defendant, Robert Lavern Mask, was convicted by a jury of uttering and publishing forged instruments contrary to MCLA 750.249; MSA 28.446. On September 30, 1974, he was sentenced to serve 2-1/2 to 14 years in prison and appeals as of right.
The people’s key witness, one James Cooper, testified that he was working at Don’s Truck Stop on May 2, 1974 as a cashier. He stated that the defendant entered the truck stop at approximately 4:30 to 5 p.m. and placed a check before him. The testimony at trial was as follows:
”Q. Did he say anything to you, when he came into the station, sir?
"A. Not anything what he said. He was mumbling, and he just laid the check up there and said he wanted to cash it.
"Q- What did you do when Mr. Mask put the check up on the counter?
’A. I asked for identification.
"Q. Did you look-at the check, at all?
’A. Yes, I looked at it.
"Q. Did you see that endorsement at that time?
’A. Yes, I did.
"Q. And what was Mr. Mask’s action, response when you asked for identification?
'A. He told me he didn’t have any.
"Q. What did you do at that point, sir?
’A. I couldn’t take the check.
"Q. Now after that time, did anyone else enter the station?
'A. After that time, Mr. Lonnie entered.”
The witness was referring to a Mr. Willie Lonnie, a friend of defendant’s, who stated that he would *110endorse the check and in fact did so in the presence of the witness. Mr. Lonnie endorsed his name and added his driver’s license number and address. Mr. Cooper agreed to cash the check, stating that he would have to go and get the money. He left the defendant and Lonnie standing at the counter while he went and called the police. After 15 minutes, the police arrived with the defendant and Lonnie still standing at the counter. It was soon determined that the check had been stolen and that the payee’s name (Stephen W. Wood) had been forged thereon. Although the defendant never expressly stated that he was the payee, Stephen W. Wood, the witness Cooper apparently was led to believe that he was.
The defendant raises four issues on appeal, only one of which deserves discussion. Defendant contends that the trial court committed reversible error by denying his motion for a directed verdict on the grounds that the evidence produced at trial was insufficient as a matter of law to convict defendant of the charge. This question comes down to the issue of whether a jury can be permitted to infer criminal intent from the fact that defendant presented a prior endorsed check to be cashed, did not explain to the cashier that he was not the payee and carried no identification.
Circumstantial evidence and reasonable inferences drawn therefrom can be sufficient to uphold a conviction. People v Brown, 42 Mich App 608; 202 NW2d 493 (1972). Where there is sufficient evidence presented at trial to justify the jury’s verdict, that verdict is final and will not be disturbed on appeal. People v Harper, 43 Mich App 500, 509; 204 NW2d 263, 268-9 (1972), Iv den, 389 Mich 759 (1973). In the case of People v Fields, 30 Mich App 264; 186 NW2d 77 (1971), the defendant *111asked a clerk at a clothing store if she would cash his girl friend’s check for $139 which showed a purported endorsement of the payee on the back of the check. The clerk told the defendant that if he would sign the check, put his name and address on it, and produce his driver’s license, she would cash the check. The defendant then said that his girl friend wouldn’t want him to sign her check or put his name on it. He took the check and left without purchasing anything. At trial the payee testified that she had not endorsed the check, that she had never received the check and that she did not know the defendant. Clearly, from evidence that the defendant falsely represented that he was a friend of the payee the jury could be permitted to infer that the defendant had the requisite criminal intent to be convicted of uttering and publishing a forged instrument.
The instant case is somewhat more difficult, however, because there was no express statement by defendant upon which the jury could have concluded that he possessed the requisite criminal intent. The witness, Mr. Cooper, apparently believed that the defendant was tacitly representing himself to be the payee. Further, the jury apparently concluded, based on all the facts , and circumstances, that the defendant intended to mislead Mr. Cooper into thinking that he was the payee and that he had already endorsed the check. I am certain that the strange and unexplained inability of the defendant to produce any identification combined with the other, circumstances in this matter did present a question of fact for the jury as to whether the defendant had the requisite criminal intent to defraud and knowledge that the instrument was forged.
Defendant argues that in order to constitute a *112sufficiency of evidence when the evidence is circumstantial, the prosecution must negate every reasonable theory consistent with the defendant’s innocence of the crime charged. People v Davenport, 39 Mich App 252; 197 NW2d 521 (1972). Similar language is found in the recent case of People v Wingfield, 62 Mich App 161; 233 NW2d 220 (1975). In Wingfield, the defendant was convicted by a jury of larceny in a building upon evidence tending to show that the defendant was left alone in a service station, that money was there when he entered and gone when he left, and that no one else was in the station prior to the money being stolen. I find these cases inapposite to the case at bar and the language contained therein inappropriate to the facts of the instant case.
By unanimous decision this Court affirmed the conviction of the defendant in the case of People v Peace, 48 Mich App 79; 210 NW2d 116 (1973), where the prosecution was able to show that a money order was forged, that two parties were at the scene of the crime, one waiting in an automobile while the other cashed the money order; the license plates on the vehicle were found to be issued to the defendant, and a fingerprint expert testified that he found two of defendant’s prints on the money order. The facts of that case are certainly no more compelling than the facts of the instant one.
I believe that the testimony regarding the behavior and actions of the defendant in attempting to cash a forged check were sufficient to present a question of fact for the jury of whether he knew the check was forged, and whether he had an intent to defraud.
I have examined defendant’s other allegations of error and find them to be without merit.
I would affirm this conviction.